Title: From George Washington to the Commissioners for the District of Columbia, 27 November 1794
From: Washington, George
To: Commissioners for the District of Columbia


        
          Gentlemen,
          Philadelphia 27th Novr 1794.
        
        The enclosed letter was put into my hands last night. The writer of it is a gentleman of character, & known I believe to some of you. Whether such a professional character as Mr Hatfield is described to be, is wanting for public purposes in the city, is with you to decide. I mean nothing more than to transmit the information wch the letter contains.
        In any event, the writer of, or the Gentleman to whom the letter is directed, might wish to know your sentiments on the subject thereof. With esteem I am Gentlemen Your Obedt Servt
        
          Go: Washington
        
      